AO 199A (Rev. 06/19) Order Seiting Conditions ot

Case 1:21-cr-0008Q-NONE-SKO Document 26 Filed 03/26/21 Page 11,0f 3;

sé Pages

UNITED STATES DISTRICT COURT

for the

Eastern District of District

United States of America

V.
Case No. 1:21-CR-00080 NONE SKO

EVA DOLORES ROMERO
Defendant

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: __ United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on June 21, 2021, at 2:00 PM before the Duty Magistrate Judge

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL MONDAY, MARCH 29, 2021, AT 9:00 AM, AT WHICH TIME
DEFENDANT WILL BE RELEASED TO MICHAEL McKNEELY OR SHANNON AYELLO, WHO WILL
TRANSPORT DEFENDANT TO THE WESTCARE INPATIENT TREATMENT FACILITY
Case 1:21-cr-O0080-NONE-SKO Document 26 Filed 03/26/21 Page 2 of3
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

ROMERO, Eva
Doc. No. 1:21-CR-00080-NONE-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

SIGNED: —
CUSTODIAN
M (7) The defendant must:

4 (a) report to and comply with the rules and regulations of the Pretrial Services Agency;

4 (b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;

4 (c) cooperate in the collection of a DNA sample;

wi (d) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

M (e) abstain from the use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription

by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

(f) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

(g) participate in the substance abuse treatment program at WestCare inpatient facility and comply with all the rules
and regulations of the program. You must remain at the inpatient facility until released by the pretrial services
officer. A responsible party, approved by Pretrial Services, must escort you to all required court hearings and
escort you back to the inpatient facility upon completion of the hearing; and,

USMS SPECIAL INSTRUCTIONS:

 

4 (h) have your release on bond delayed until Monday, March 29, 2021, at 8-00 am, at which time defense counsel,
Michael McKneely or Shannon Avello, will transport you from the detention facility to the treatment program.
Case 1:21-cr-O0080-NONE-SKO Document 26 Filed 03/26/21 Page 3 of 3,
oe

“AO 199C (Rev. 09/08- EDCA {Fresno]) Advice of Penalties Page — a) a —S- Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i,2., in addition to) to any other sentence you receive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor -— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

XLeL | a | oS

Defendant's Signature

Directions to the United States Marshal
a ae
( Pn) The defendant is ORDERED released after processing.

Date: 3/26/21 / .

iin 0 Erosyeen, U.S. Masivink Jade

-rinted name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S. ATTORNEY U.S, MARSHAL

 

 
